Notice of Pre-AIA  or AIA  Status

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“ anchor is disposed within a poured concrete….visible ….concrete structure” is indefinite as it confuses the scope of the claims.  The claims are to an “ apparatus for coding”.  It is a subcombination to concrete, not a combination.  Should it be “ anchor adapted to be disposed….concrete structure”?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 13-14, 17, 19, 46-47 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan (60-13581) in view of Brady et al (7780377).
Japan (figures 1-6) shows an apparatus for coding of an anchor point, comprising: a single point anchor (B); and an element (2, figure 2) associated with the single point anchor, wherein the function is an electrical system or a plumbing system or a mechanical system (able to function as claimed), a sleeve (the part directly connected to parts 4 of figure 1), the sleeve is disposed around the single point anchor, the element is a plug, the plug is insertable into an aperture of the sleeve (where the threaded opening is; the plug is insertable);
Japan does not show an indicia that is provided on the element that is indicative of a use of the single point anchor with a function.
Brady et al discloses the use of indicia (46) to aid in identifying various properties of an anchor (….lines 32-37 col 4….to make sure that roof bolts having appropriate properties have been installed…appropriately sized stabilizer before installation…). 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Japan’s structure to show an indicia that is provided on the element that is indicative of a use of the shingle point anchor with a function since having indicia on the element would aid in identifying the anchor with the correct properties being used as taught by Brady et al.
Per claim 4, Japan as modified further shows a plurality of nails (4) disposed in the sleeve.

Per claim 13, Japan further shows a second element (figure 1, the horizontal part atop the part B) associated with the single point anchor.  Japan as modified does not disclose the second element includes the indicia of the element.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Japan’s modified structure to show the second element includes the indicia of the element since one having ordinary skill in the art would have found it obvious to apply indicia on surfaces as needed and having indicia on the second element deemed needed would have been within one of ordinary skill in the art to assist in identifying the anchor with the correct properties.
Per claim 17, Japan as modified further shows the second element (figure 1, the horizontal part atop the part B) and the element are disposed on opposite ends of the single point anchor.
Per claim 19, Japan as modified shows indicia on the element.  Japan as modified further shows the single point anchor is disposed within a poured concrete structure, and wherein the plug is visible on a surface of the poured concrete structure (see 112 above; and the structure of Japan is able to function as claimed).
Per claim 46, Japan as modified shows an indicia on the element.  Japan as modified does not show a further indicia on the sleeve indicative of a size of the single point anchor.  
Brady discloses the indicia being used to indicate the size of the anchor.

Per claim 47, Japan further shows a threaded connector (see figure 1, the threaded opening in the middle) is receivable through the aperture of the sleeve when the plug is not inserted into the aperture.
Claim 1-4, 11-14, 17, 19, 46 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (2011/0107715) in view of Brady et al (7780377).
Per claims 1-4,11, Cooke (figures 6a-6b) shows an apparatus for coding of an anchor point, comprising: a single point anchor (500); and an element (216, figure 6b) associated with the single point anchor, a sleeve (201) is disposed around the single point anchor, the element is a plug, the plug is insertable into an aperture of the sleeve (see 6a-6b), wherein the function is an electrical system or a plumbing system or a mechanical system (able to function as claimed), a plurality of nails (602) disposed in the sleeve, wherein the plug including a T-shaped tab element (see figure 6b for part 216), wherein a horizontal portion of the tab element is disposed above the plug, and wherein a vertical portion of the tab extends through the plug and beyond lowest most portion of the plug.
Cooke does not show an indicia that is provided on the element that is indicative of a use of the single point anchor with a function.

It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Cooke’s structure to show an indicia that is provided on the element that is indicative of a use of the shingle point anchor with a function since having indicia on the element would aid in identifying the anchor with the correct properties being used as taught by Brady et al.
Per claim 12, Cooke further shows the plug (216) includes an upper portion, a lower portion, (216, figure 6b), a groove (figure 6b shows the groove between the upper and lower portion that part 202 having a portion going into) defined between the upper portion and the lower portion and wherein when the plug is inserted into the aperture of the sleeve,  the upper portion is disposed above a portion of a ledge of the sleeve, the lower portion is disposed below the portion of the ledge, and an inner most portion of the ledge is disposed in the groove.
Per claim 13, Cooke as modified further shows a second element (the flat part attached to and perpendicular to 400, figure 6a) associated with the single point anchor.
Cooke does not show the second element includes the indicia of the element.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Cooke’s modified structure to show the second element includes the indicia of the element since one having ordinary skill in the art would have found it obvious to apply indicia on surfaces as needed and having indicia on the 
Per claim 14, Cooke as modified further shows the indicia is a color or a graphic or text (inherently so).
Per claim 17, Cooke further shows the second element and the element (216) are disposed on opposite ends of the single point anchor.
Per claim 19, Cooke further shows the single point anchor is disposed within a poured concrete structure (see 112 above) and wherein the plug is visible on a surface of the poured concrete structure (see 112 above).
Per claim 46, Cooke as modified shows an indicia on the element.  Cooke as modified does not show a further indicia on the sleeve indicative of a size of the single point anchor.  
Bradly discloses the indicia being used to indicate the size of the anchor.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Cooke’s modified structure to show a further indicia on the sleeve indicative of a size of the single point anchor since it would assist a person in recognizing a proper size anchor as taught by Bradly and having the further indicia on the sleeve would enable the apparatus with the appropriate size being used when looked at the sleeve.
Claim 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan (60-13581) in view of Brady et al (7780377).
Japan (60-13581) as modified shows all the claimed limitations except for the indicia containing multiple colors. 
.
Claim 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (2011/0107715) in view of Brady et al (7780377).
Cooke as modified shows all the claimed limitations except for the indicia containing multiple colors. 
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Cooke’s modified structure to show the indicia containing multiple colors since having multiple colors or instructions are well known expedients in the art for forming indicia on a structure and one having ordinary skill in the art would have found it obvious to use any of these well-known means for forming an indicia on a structure.

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive.
With respect to applicant’s statements to the “indicia that is provided on the element that is indicative of a use of the single point anchor with a function……the function is an electrical…plumbing….mechanical system….”, examiner respectfully points out that the both reference of Japan (…581)/Cooke as modified by Brady et al 
With respect to 112 rejections of claims 19, 46, examiner respectfully states that the claims are indefinite as they are confusing in scope.  As stated above, the claims are to an apparatus as a subcombination to the concrete.  The language of “ is disposed within a concrete…” confuses the scope of the claims.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

8/26/2021